Citation Nr: 0637472	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-00 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for coronary artery 
disease, status post-myocardial infarction, also claimed as a 
heart condition.  

3.  Entitlement to service connection for diabetes mellitus, 
Type II, including as due to exposure to herbicides.  

4.  Entitlement to service connection for lupus 
erythematosus.  

5.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1958 to March 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The Board notes that the veteran was scheduled for a personal 
hearing at the RO in February 2005, but he failed to appear 
for the hearing.  The veteran wrote the RO in March 2005, 
indicating that he did not appear for the hearing because he 
was hospitalized.  In April 2005, the RO wrote him to inquire 
whether he still desired a hearing, but no response has been 
received from the veteran regarding such a hearing.  


FINDINGS OF FACT

1.  The veteran did not have active service during the 
Vietnam Era.  

2.  The evidence does not establish that the veteran was 
exposed to asbestos during service.  

3.  The medical evidence shows that coronary artery disease 
was first manifest many years after the veteran's separation 
from service and is not otherwise due to service.  

4.  The medical evidence shows that diabetes mellitus, Type 
II, was first manifest many years after the veteran's 
separation from service and is not otherwise due to service.  

5.  The medical evidence shows that lupus erythematosus was 
first manifest many years after the veteran's separation from 
service and is not otherwise due to service.  

6.  The medical evidence shows that hypertension, claimed as 
high blood pressure. was first manifest many years after the 
veteran's separation from service and is not otherwise due to 
service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
asbestosis.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Coronary artery disease, status post-myocardial 
infarction, also claimed as a heart condition, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

3.  Diabetes mellitus, Type II, including as due to exposure 
to herbicides, was not incurred in or aggravated by service, 
and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  The criteria are not met for service connection for lupus 
erythematosus.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).  

5.  Hypertension, claimed as high blood pressure, was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1111, 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a December 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through December 2005 have been 
obtained and, as mentioned, he failed to report for a 
scheduled personal hearing.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in March 
2004 - after sending the veteran a VCAA letter in December 
2003.  Consequently, there was no error in the timing of the 
VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claims in this case are for service connection.  
But the record does not reflect that he was provided notice 
of what type of information and evidence was needed to 
substantiate a claim for a higher rating.  Nor was he 
provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted.  
However, in light of the Board's denial of the veteran's 
claims herein, the rating and effective date aspects are 
moot.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In communication that was received in November 2003, the 
veteran requested that his claims for service connection for 
asbestosis and a heart disorder that were previously denied 
be reopened.  At that time he also requested service 
connection for diabetes mellitus, lupus, and high blood 
pressure.  However, the available record does not reflect any 
prior adjudications and appears to be a rebuilt file.  The 
only service medical records that are of record consist of 
the original reports of the veteran's enlistment and 
separation examinations.  The RO attempted to obtain 
additional service medical records, but no other records are 
available.  A copy of the veteran's service personnel file 
was obtained, however.  Unfortunately, then, the Board finds 
that further attempts to locate additional service records 
would be fruitless.  See, e.g., Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, because the Board is unable to determine 
the basis for any prior denial of service connection, 
including what evidence might have been considered in making 
that decision, the Board will consider each of the veteran's 
claims on a de novo basis, based on all of the evidence 
currently of record, as if no prior adjudication had 
occurred.  

Asbestosis 

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
However, in 1988, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have subsequently 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Jan. 31, 1997).  Also, an opinion by 
VA's Office of General Counsel (OGC) discussed the proper way 
of developing asbestos claims.  See VAOPGCPREC 4-00.  

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander. 
 The guidelines identify the nature of some asbestos-related 
diseases.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers also may produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  See M21-1, part VI, 
para. 7.21(a)(1).

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  Rating 
specialists must develop any evidence of asbestos exposure 
before, during, and after service.  A determination must be 
made as to whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
period and exposure information.  M21-1, part VI, para. 
7.21(d)(1).

The veteran contends that he worked on steam lines on board 
his ship during service, ensuring that all pipes were 
wrapped.  He asserts that he was exposed to asbestos 
performing those duties.  However, the available service 
personnel records do not document that activity.  They do 
show, though, that he worked as a crew's messman while on 
board ship; the duties of that position would not normally 
entail exposure to asbestos.  The Board cannot presume that 
the veteran was exposed to asbestos in the course of his 
duties on his ship unless the record documents his 
participation in activities known to include such exposure.  
In this case, there is no lay or other evidence that 
corroborates the veteran's assertion concerning his 
in-service exposure to asbestos.  

The post-service treatment records show that the veteran was 
diagnosed with asbestosis in 1997.  A private examiner in 
February 1996 and a state disability examiner in February 
2000 recorded that the veteran was exposed to asbestos in the 
Navy and again after service while working in construction.  
Yet another examiner in June 2001 again stated that, after 
service, the veteran worked with a construction company as an 
insulation specialist and that he had exposure to asbestos in 
that job.  Those examiners' reports do not indicate that they 
were based on a review of any records.  To the contrary, they 
appear to have been based on the veteran's own report of his 
history.  The examiners' statements in that regard, 
therefore, are entitled to no more probative weight than the 
veteran's own statements, since they all were merely a bare 
transcription of lay history unenhanced by any medical 
comment.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

Nevertheless, the record contains no competent lay or other 
evidence that corroborates the veteran's assertion concerning 
his exposure to asbestos during service.  

Accordingly, the Board need not conduct a rigorous analysis 
as to whether the veteran currently has asbestosis, per VA's 
Adjudication Procedure Manual, M21-1, even though the record 
reflects such a diagnosis, because the evidence does not 
establish that he was exposed to asbestos during service.  
Thus, there can be no link to service.  

For the foregoing reasons, the claim for service connection 
for asbestosis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Coronary artery disease

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arteriosclerotic heart disease becomes manifest to a degree 
of 10 percent within 1 year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The available service medical records are completely silent 
for any symptoms, clinical findings, or diagnosis of coronary 
artery disease or any other heart disorder.  

The post-service treatment records show that the veteran was 
first evaluated for chest discomfort at a private facility in 
September 1997.  An acute myocardial infarction was ruled out 
at that time, but coronary arteriography during that 
hospitalization revealed the presence of severe coronary 
artery disease.  Subsequent treatment records reflect 
continued treatment for the veteran's coronary artery 
disease, including for a subsequent myocardial infarction.  
But no examiner has suggested that the development of his 
coronary artery disease was in any way related to service.  

As set forth above, where the determinative issue involves 
medical causation, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Because there is no medical evidence of any coronary artery 
disease during service, within one year after the veteran's 
separation from service, or for many years thereafter, and 
because there is no medical evidence linking the veteran's 
current coronary artery disease to service, service 
connection must be denied.  

The veteran has also contended that his coronary artery 
disease is due to his asbestosis.  

Disability that is proximately due to or the result of a 
service-connected condition also shall be service-connected.  
38 C.F.R. § 3.310(a).  This includes situations when the 
service-connected condition has chronically aggravated the 
disability at issue, but compensation is only payable for the 
degree of disability above and beyond that existing prior to 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995)

Since, however, the Board has denied the veteran's underlying 
claim for service connection for asbestosis, it follows there 
is no legal entitlement to compensation under this regulation 
for secondary coronary artery disease because his purported 
precipitating condition is, itself, not service-connected.  
And where the law and not the evidence is dispositive of the 
issue before the Board, the claim should be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Diabetes mellitus

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The medical evidence in this case, consisting of voluminous 
records of the veteran's private and VA treatment from 1994 
through December 2005, shows that his diabetes mellitus, 
which is now insulin-dependent, was first diagnosed in 1997, 
many years after his separation from service.  Therefore, 
because there is no evidence that diabetes was manifest 
within the first year after service, the above presumption is 
not applicable.  

The law also states that, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to the contrary.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  

For a veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, each of the following specific diseases shall be 
considered to be incurred in or aggravated by such service 
notwithstanding the fact that there is no record of evidence 
of such disease during the period of such service.  
38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2006).  The specific 
diseases are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma, multiple myeloma, respiratory cancers, acute and 
subacute peripheral neuropathy, prostate cancer, and type II 
diabetes mellitus.  

Although the veteran has claimed that he was exposed to Agent 
Orange (a herbicide agent) during his service on board a 
naval vessel in the waters off Vietnam, the available service 
personnel records do not document such service.  The service 
that has been verified by the service department ended prior 
to the Vietnam Era as defined by law and regulation.  
Therefore, the above presumptions relating to herbicides do 
not apply since the veteran did not have the requisite 
service.  

Service connection may still be established, however, by 
medical evidence showing that the veteran's diabetes had its 
origins in service.  And finally, notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude establishing 
service connection with affirmative evidence that he was in 
fact exposed to an herbicide during service and with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

As noted above, the veteran's diabetes was first manifest 
approximately 30 years after his separation from service, and 
no examiner has suggested that it actually began during 
service.  Thus, service connection on that basis is not 
warranted.  

The veteran's primary contention, however, is that he was 
exposed to Agent Orange in the course of his duties on the 
flight line of an aircraft carrier that serviced airplanes 
that were exposed to Agent Orange in the course of their 
duties.  His available service medical and personnel records 
are silent for any indication that the veteran was exposed to 
an herbicide agent during service.  Those records do 
indicate, however, that the veteran's duties during service 
were as a crew's messman - duties that would not be expected 
to bring him into contact with aircraft, whether or not those 
aircraft were "exposed" to Agent Orange.  The RO's VCAA 
letter in December 2003 specifically informed the veteran 
that statements from other persons who knew him during 
service would be helpful.  But the veteran has provided no 
evidence to corroborate his alleged exposure.  

Although the VA and private treatment records clearly 
indicate that the veteran now has diabetes mellitus, there is 
no evidence to corroborate his assertion that he was exposed 
to an herbicide agent during service.  Lacking such evidence, 
service connection is not established under Combee.  

In summary, then, the Board finds that no presumption applies 
to assist the veteran in establishing service connection for 
diabetes mellitus.  The Board also finds that there is no 
corroborative evidence that he was exposed to an herbicide 
agent during service.  Finally, there is no medical evidence 
that the veteran's current diabetes mellitus began during 
service or is otherwise related to service.  Therefore, the 
Board concludes that service connection for diabetes 
mellitus, Type II, including as due to exposure to 
herbicides, must be denied.  

The veteran has also contended that his diabetes mellitus is 
due to his asbestosis.  

Since, however, the Board has denied the veteran's underlying 
claim for service connection for asbestosis, it follows there 
is no legal entitlement to compensation under this regulation 
for secondary diabetes mellitus because his purported 
precipitating condition is, itself, not service-connected.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995); see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Lupus 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
lupus becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA clinic records first note a definitive diagnosis of 
cutaneous lupus erythematosus in April 1998, although skin 
lesions had been reported during the previous couple months.  
The treatment records through 2005 reflect a continuing 
diagnosis of lupus.  None of the records, however, indicates 
an etiology for the disorder and no examiner has suggested 
that the disorder was somehow related to service.  

Because the evidence shows that the veteran's lupus was first 
manifest many years after his separation from service, the 
presumption available under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309, is not applicable.  Further, 
because there is no medical evidence linking the veteran's 
lupus to service in any way, the criteria are not met for 
service connection on the basis of direct service incurrence.  

The veteran has also contended that his lupus is due to his 
asbestosis.  

Since, however, the Board has denied the veteran's underlying 
claim for service connection for asbestosis, it follows there 
is no legal entitlement to compensation under this regulation 
for secondary lupus because his purported precipitating 
condition is, itself, not service-connected.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995); see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

For all the foregoing reasons, the claim for service 
connection for lupus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Hypertension 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records are completely silent 
for any elevated blood pressure readings or for a diagnosis 
of hypertension.  

The post-service treatment records first refer to a history 
of hypertension in February 2000.  Numerous records prior to 
that date do not list hypertension among the veteran's 
various diagnoses.  Nevertheless, the treatment records do 
not show that his hypertension was first manifest within the 
first year after his separation from service.  Accordingly, 
service connection cannot be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, no examiner has suggested that the veteran's 
hypertension had its origins in service or is otherwise 
related to service.  Therefore, service connection is also 
not established on the basis of direct service incurrence.  

However, the veteran has also contended that his hypertension 
is due to his asbestosis. But since the Board has denied the 
veteran's underlying claim for service connection for 
asbestosis, it follows there is no legal entitlement to 
compensation under this regulation for secondary hypertension 
because his purported precipitating condition is, itself, not 
service-connected.  38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

For all the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for asbestosis is denied.  

Service connection for coronary artery disease, status 
post-myocardial infarction, also claimed as a heart 
condition, is denied.  

Service connection for diabetes mellitus, Type II, including 
as due to exposure to herbicides, is denied.  

Service connection for lupus erythematosus is denied.  

Service connection for hypertension, claimed as high blood 
pressure, is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


